DETAILED ACTION
This Office Action is in response to the election filed on 25 March 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) in the reply filed on 25 March 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0055801 A1; hereinafter Kim).
In regards to claim 1, Kim teaches, e.g. in figs. 1, 3, and 5, an electro-optically controlled active-matrix system (Kim Abstract), comprising: 
a system substrate (evidenced by (200); [0077]); 
row wires extending in a row direction (evidenced by the horizontal wires extending from (210)) disposed on or in the system substrate; 
a row controller (210) operable to provide a respective row electrical signal to each of the row wires [0077]; 
column light-pipes (evidenced by (232); [0077]) extending in a column direction disposed on the system substrate; 
a column controller (220/230) operable to provide a respective column optical signal to each of the column light-pipes [0062]; and 
pixels (evidenced by (100)) disposed over the system substrate, wherein each of the pixels comprises a pixel circuit that is uniquely responsive to one of the row wires and to one of the column light-pipes, the pixel circuit operable to receive the respective row electrical signal from the one of the row wires and to receive the respective column optical signal from the one of the column light-pipes (fig. 3).
In regards to claim 2, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein the electro-optically controlled active-matrix system is a display system or an imaging system (Kim Title).
In regards to claim 3, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein the pixels are arranged in a matrix-addressed array over the system substrate (fig. 3).
In regards to claim 4, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein the row wires are substantially orthogonal to the column light-pipes (fig. 3).
In regards to claim 5, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein the column controller comprises an inorganic light-emitting diode that emits light into each of the column light-pipes ([104]: evidenced by listings of LED and OLED).
In regards to claim 6, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein the pixel circuit comprises an optical input circuit responsive to the respective column optical signal and an electrical input circuit responsive to the respective row electrical signal, wherein the optical input circuit comprises a light sensor (e.g. (110); [0055]).
In regards to claim 8, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein each of the pixels comprises an inorganic light-emitting diode (fig. 7: (130) is an LED).
In regards to claim 9, Kim teaches the limitations discussed above in addressing claim 1. Kim further teaches the limitations wherein each of the pixels comprises a light sensor (e.g. (110); [0055]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, in view of Yamamoto et al. (US 2003/0048261 A1; hereinafter Yamamoto).
In regards to claim 7, Kim teaches the limitations discussed above in addressing claim 1. Kim appears to be silent as to, but does not preclude, the limitations wherein the electrical input circuit of the pixel circuit is capacitively coupled to the one of the row wires corresponding to the pixel circuit. Yamamoto teaches the limitations wherein the electrical input circuit of the pixel circuit is capacitively coupled to the one of the row wires corresponding to the pixel circuit [0204]. It would have been obvious to one having ordinary skill in the art at the time the application at the time the application at hand was filed to modify the limitations taught by Kim with the aforementioned limitations taught by Yamamoto to have row position detection (Yamamoto [0204]).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, in view of Cok et al. (US 2018/0191978 A1; hereinafter Cok).
In regards to claim 10, Kim teaches the limitations discussed above in addressing claim 1. Kim appears to be silent as to, but does not preclude, the limitations wherein each of the pixels comprises a pixel substrate non-native to the system substrate. Cok teaches the limitations wherein each of the pixels comprises a pixel substrate non-native to the system substrate [0096]. It would have been obvious to one having ordinary skill in the art at the time the application at the time the application at hand was filed to modify the limitations taught by Kim with the aforementioned limitations taught by Cok to reduce the cost of a device (Cok [0013]).
In regards to claim 11, the combination of Kim and Cok teaches the limitations discussed above in addressing claim 10. Cok further teaches the limitations wherein the pixel substrate comprises a fractured or separated tether [0096]. It would have been obvious to one having ordinary skill in the art at the time the application at the time the application at hand was filed to modify the limitations taught by Kim with the aforementioned limitations taught by Cok to reduce the cost of a device (Cok [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812